Citation Nr: 1036272	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


ISSUES 

1.  Entitlement to a higher  initial rating for posttraumatic 
stress disorder (PTSD), evaluated as noncompensable between 
September 9, 1992 and September 6, 2001, 30 percent between 
September 7, 2001 and August 11, 2002 and 50 percent from August 
12, 2002.

2.  Entitlement to an initial rating in excess of 30 percent for 
irritable bowel syndrome (IBS) and reflux espohagitis.

3.  Entitlement to an initial rating in excess of 10 percent for 
chronic fatigue syndrome (CFS)

4.  Entitlement to an increased rating in excess of 20 percent 
for prostatitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


COUNSEL FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1959 to 
January 1964 and from January 1991 to May 1991, including service 
in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which granted the Veteran's claims for 
service connection for IBS, and assigned an initial rating of 30 
percent; and for CFS, and assigned an initial rating of 10 
percent.

In addition, the Veteran appeals from a January 2006 Decision 
Review Officer (DRO) decision that granted his claim for service 
connection for PTSD and assigned an initial noncompensable rating 
between September 9, 1992 and September 6, 2001; a 30 percent 
rating between September 7, 2001 and August 11, 2002 and a 50 
percent rating from August 12, 2002.

The Veteran also appeals from an August 2007 rating decision 
which increased the rating for chronic prostatitis to 20 percent.

Entitlement to special monthly compensation based on the loss of 
use of a creative organ was granted in an October 2009 rating 
decision and is not before the Board for its consideration.

In August 2010, the Veteran withdrew his request for a hearing.

The issue of entitlement to service connection for an 
undiagnosed illness has been raised by the Veteran on 
numerous occasions has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this claim and it is referred 
to the AOJ appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.



REMAND

The Veteran was awarded Social Security Administration benefits 
in December 2005.  In a June 2006 VA psychiatric examination, he 
reported that he was given a psychological examination was part 
of that award.  The basis for this award of SSA benefits is not 
of record.  The actual decision by SSA and the medical records on 
which that decision was based are not of record.  These records 
are potentially pertinent to the instant claims for increased 
ratings.  

The Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In his April 2009 substantive appeal, the Veteran indicated that 
he had been reporting his voiding intervals and other symptoms to 
his VA providers for the past several years.  VA treatment 
records dated through September 2008 that are located in the 
claims file, however, do not contain such records.  As these 
records are relevant to the instant claim and have been 
adequately identified by the Veteran, they must be obtained.  
38 U.S.C.A. § 5103A.

The Veteran was last afforded a VA psychiatric examination in 
June 2006 during which he reported a long-term marriage to his 
wife and the he had recently been placed on disability from his 
job.  A November 2007 VA treatment note indicates that he was now 
divorced and lived alone.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
light of the Veteran's newly submitted clinical evidence 
suggesting that the Veteran's psychiatric symptoms had worsened, 
a new psychiatric examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request 
all decisions and medical records associated 
with the Veteran's award of SSA benefits. Any 
records received should be associated with 
the claims folder.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

2.  The RO/AMC should obtain the Veteran's VA 
treatment records for the conditions at 
issue, including urology records and other 
records related to his treatment of 
prostatitis, for the period since September 
2008.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

3.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner should 
review the Veteran's claims file and note 
such a review in any examination report.

The examiner should identify all current 
manifestations of the service-connected PTSD.  
The examiner should also provide an opinion 
concerning the current degree of social, 
occupational, family relations, judgment, 
thinking and mood impairment resulting from 
the service- connected PTSD.  In addition, 
the examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the score 
assigned.

The rationale for all opinions expressed must 
also be provided.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms and 
that the Veteran's reports must be considered 
in formulating the opinion.

4.  The RO/AMC should review the newly 
received evidence in light of the entire 
record and determine whether it indicates 
that there has been any change in the 
severity of the irritable bowel syndrome, 
chronic fatigue syndrome or prostatitis.  If 
so, the RO/AMC should afford the Veteran new 
examinations to evaluate the severity of 
these disabilities.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





